DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 12/08/2021 has been entered. Claims 15-34 are pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the DE102019118714.1 and the DE202020102522.8 application as required by 37 CFR 1.55. The applicant may submit another ADS with the access codes for the applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 21 and 29 are objected to because of the following informalities:
Claim 21, line 2 should be -- the softbox comprising -- in order to provide a transitional phrase between the preamble and the body of the claim.
Claim 21, line 5 should be -- the light source -- in order to refer back to the first instance as recited in claim 21, line 2.
Claim 29, line 2 should be -- the softbox comprising -- in order to provide a transitional phrase between the preamble and the body of the claim.

Appropriate correction is required.

Claim Interpretation
Claim 1 recites the term “light homogenizer”. In light of the specification, the term “light homogenizer” was interpreted to be the light baffle 51 as seen in Fig.3A of the applicant’s drawings. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KARLE (US 2014/0270742), and in view of BALIOZIAN (US 4,649,463) and HOFMANN (US 2010/0296281).
Regarding claim 15, KARLE discloses a collapsible softbox for being mounted to a light emitting side of a light source (11, Fig.1), the softbox comprising at least two side walls (as seen in Figs.1 and 3b, the softbox 1 was considered to have side walls 3, 31 surrounding the light source 11), further including a light homogenizer (as seen in Fig.1, para[0009], and para[0022], the “light homogenizer” was considered to be the diffuser 7) arranged between the at least two side walls of the softbox (as seen in para[0006], the light homogenizer 7 is arranged between the side walls 3, 31 of the softbox 1 in front of the light source 11), wherein the light homogenizer includes at least two panels inclined to one another (as seen in para[0022], the light homogenizer 7 diffuses light; as seen in para[0009], since the light homogenizer 7 includes triangular shapes to form a tip and pyramid, the light homogenizer 7 was considered to include inclined panels), and wherein the at least two panels together form a structure having a plane base facing towards the light source (as seen in para[0009], since the tip of the pyramid of the light homogenizer 7 faces towards the light exit of the softbox 1, the plane base of the pyramid of the light homogenizer 1 faces towards the light source 11), 
KARLE fails to explicitly disclose wherein the light homogenizer includes at least two translucent panels. KARLE fails to disclose wherein a size of the plane base is larger than a size of each of the at least two translucent panels.
However, BALIOZIAN discloses a light homogenizer (10, Fig.1) includes a translucent material (col.3, line 45).
However, HOFMANN discloses a light homogenizer (220, Fig.9) includes two sides (26, Fig.1) and angles between the sides of the light homogenizer with respect to a light source (12, Fig.1).
Therefore, in view of BALIOZIAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate translucency as taught by BALIOZIAN to the light homogenizer of KARLE in order to provide diffusion. One of ordinary skill in the art would have recognized that diffusers typically include translucent elements or translucency in order to scatter light for a diffusive light distribution pattern.
However, in view of HOFMANN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate various angles as taught by BALIOZIAN to the light homogenizer of KARLE in order to provide an alternative shape for scattering, dispersing, or diffusing light for a more uniform light distribution pattern. It is noted that the teachings of HOFMANN were not being bodily incorporated into the structure of KARLE modified by BALIOZIAN. Rather, the teachings of HOFMANN would have suggested to one ordinary skill in the art that different angles can be used to provide scattering, dispersing, or diffusing for a more uniform light distribution pattern.
Regarding “wherein a size of the plane base is larger than a size of each of the at least two translucent panels”, as seen in Fig.1 of HOFMANN, the sides 26 of the light homogenizer 20 with respect to the light source 12 was considered to be slanted outward compared to an equilateral triangle for example. As discussed above, the teachings of HOFMANN were not being bodily incorporated into the structure of KARLE modified by BALIOZIAN. Rather, one ordinary skill in the art would have recognized that the shape and the angles of the light homogenizer can be adjusted in various configurations such that the size of the plane base would have been larger than the size of the translucent panels of the light homogenizer.

Regarding claim 16, KARLE further discloses wherein at least two side walls of the softbox are separated from one another by at least two additional side walls (as seen in para[0029], the softbox 1 has four side walls 31).

Regarding claim 17, KARLE further discloses wherein the light homogenizer is arranged centrally in front of the light emitting side of the light source (as seen in para[0006], the light homogenizer 7 is arranged centrally in front of the light source 11).

Regarding claim 18, KARLE modified by BALIOZIAN as discussed above for claim 15 further discloses wherein a shape of the structure formed by the plural translucent panels together with the plane base is a wedge or a pyramid (as seen in para[0009] of KARLE, the light homogenizer 7 forms a wedge or a pyramid).

Regarding claim 19, KARLE further discloses wherein the light homogenizer is tensioned towards at least two of the plural side walls or towards at least two of edges formed by adjacent ones of the plural side walls, at the face or tip of the light homogenizer facing away from the light source (as seen in para[0025], the light homogenizer 7 is tensioned towards the inner edges of the softbox 1 ).

Regarding claim 20, KARLE further discloses wherein each of the at least two side walls of the softbox is substantially planar or bulges slightly outwards (as seen in Fig.3A, the side walls 31 was considered to be planar).

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over KARLE (US 2014/0270742), and in view of BALIOZIAN (US 4,649,463) and CALDWELL (US 9,182,098).
Regarding claim 21, KARLE discloses a collapsible softbox for being mounted to a light emitting side of a light source (11, Fig.1), the softbox comprising at least two side walls (as seen in Figs.1 and 3b, the softbox 1 was considered to have side walls 3, 31 surrounding the light source 11), further including a light homogenizer ((as seen in Fig.1, para[0009], and para[0022], the “light homogenizer” was considered to be the diffuser 7) arranged between the at least two side walls of the softbox (as seen in para[0006], the light homogenizer 7 is arranged between the side walls 3, 31 of the softbox 1 in front of the light source 11), wherein the light homogenizer includes plural panels together forming a structure facing towards the light source (as seen in para[0022], the light homogenizer 7 diffuses light; as seen in para[0009], since the tip of the pyramid of the light homogenizer 7 faces towards the light exit of the softbox 1, the base of the pyramid of the light homogenizer 1 faces towards the light source 11), wherein a shape of the structure formed by the plural panels is a pyramid (as seen in para[0009] of KARLE, the light homogenizer 7 forms a wedge or a pyramid).
KARLE fails to explicitly disclose wherein the light homogenizer includes plural translucent panels, and wherein the light homogenizer includes a base.
However, BALIOZIAN discloses a light homogenizer (10, Fig.1) includes a translucent material (col.3, line 45).
However, CALDWELL discloses a light homogenizer (220, Fig.11) includes a base.
Therefore, in view of BALIOZIAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate translucency as taught by BALIOZIAN to the light homogenizer of KARLE in order to provide diffusion. One of ordinary skill in the art would have recognized that diffusers typically include translucent element or translucency in order to scatter light for a diffusive light distribution pattern.
Therefore, in view of CALDWELL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a base as taught by CALDWELL to the light homogenizer of KARLE modified by BALIOZIAN in order to provide a coupling surface to receive the light of the light source, and then scattering, dispersing, or diffusing the light of the light source. As a result, a shape of the structure formed by the plural panels together with the base would have been a pyramid. It is noted that the teachings of CALDWELL were not being bodily incorporated into the structure of KARLE modified by BALIOZIAN. Rather, the teachings of CALDWELL would have suggested to one ordinary skill in the art that the light homogenizer can include a base such that the light homogenizer is a solid material to receive light of the light source to provide scattering, dispersing, or diffusing for a more uniform light distribution pattern.

Regarding claim 22, KARLE further discloses wherein the at least two side walls of the softbox are separated from one another by at least two additional side walls (as seen in para[0029], the softbox 1 has four side walls 31).

Regarding claim 23, KARLE further discloses wherein the light homogenizer is arranged centrally in front of the light emitting side of the light source (as seen in para[0006], the light homogenizer 7 is arranged centrally in front of the light source 11).

Regarding claim 24, KARLE further discloses wherein the shape of the structure formed by the plural translucent planes together with the base is a pyramid (as seen in para[0009] of KARLE, the light homogenizer 7 forms a pyramid).

Regarding claim 25, KARLE modified by BALIOZIAN and CALDWELL fails to explicitly discloses wherein a number of sides of the pyramid is equal to a number of side walls of the collapsible softbox.
Regarding “wherein a number of sides of the pyramid is equal to a number of side walls of the collapsible softbox”, as seen in para[0029] of KARLE, the softbox 1 has four side walls 31. In addition, one of ordinary skill in the art would recognized that the shape “pyramid” includes a four sided shape. As a result, one of ordinary skill in the art would have recognized that the four sided pyramid is equal to the four sided side walls of the softbox. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a number of sides of the pyramid is equal to a number of side walls of the collapsible softbox to the softbox of KARLE modified by BALIOZIAN and CALDWELL in order to provide a consistent shape between the light homogenizer and the softbox such that the light homogenizer scatters light towards the side walls of the softbox.

Regarding claim 26, KARLE further discloses wherein the shape is a regular pyramid (as seen in para[0009], the light homogenizer 7 forms a pyramid).

Regarding claim 27, KARLE further discloses wherein the light homogenizer is tensioned towards at least two of the plural side walls or towards at least two of edges formed by adjacent ones of the plural side walls, at the face or tip of the light homogenizer facing away from the light source (as seen in para[0025], the light homogenizer 7 is tensioned towards the inner edges of the softbox 1).

Regarding claim 28, KARLE further discloses wherein each of the at least two side walls of the softbox is substantially planar or bulges slightly outwards (as seen in Fig.3A, the side walls 31 was considered to be planar).

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over KARLE (US 2014/0270741), and in view of TARSA (US 6,350,041).
Regarding claim 29, KARLE discloses a collapsible softbox for being mounted to a light emitting side of a light source (11, Fig.1), the softbox comprising at least two side walls (as seen in Figs.1 and 3b, the softbox 1 was considered to have side walls 3, 31 surrounding the light source 11), further including a light homogenizer ((as seen in Fig.1, para[0009], and para[0022], the “light homogenizer” was considered to be the diffuser 7) arranged between the at least two side walls of the softbox (as seen in para[0006], the light homogenizer 7 is arranged between the side walls 3, 31 of the softbox 1 in front of the light source 11), the light homogenizer forming a structure having a base 
KARLE fails to disclose the light homogenizer forming a structure having a base, and wherein a shape of the structure of the light homogenizer together with the base is selected from the group consisting of a cone, a hemisphere, a section of a sphere, and combinations thereof.
However, TARSA discloses a light homogenizer (556, Fig.5d) forming a structure having a base, and a shape of the structure of the light homogenizer together with the base is a cone (col.9, lines 60-64).
Therefore, in view of TARSA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of a cone as taught by TARSA to the light homogenizer of KARLE in order to provide an alternative shape for scattering, dispersing, or diffusing light for a more uniform light distribution pattern.
It is noted that the teachings of TARSA were not being bodily incorporated into the structure of KARLE. Rather, the teachings of TARSA would have suggested to ordinary skill in the art that different shapes can be used to provide scattering, dispersing, or diffusing for a more uniform light distribution pattern.

Regarding claim 30, KARLE modified by TARSA as discussed above for claim 29 further discloses wherein the shape is a cone.

Regarding claim 31, KARLE further discloses wherein the at least two side walls of the softbox are separated from one another by at least two additional side walls (as seen in para[0029], the softbox 1 has four side walls 31).

Regarding claim 32, KARLE further discloses wherein the light homogenizer is arranged centrally in front of the light emitting side of the light source (as seen in para[0006], the light homogenizer 7 is arranged centrally in front of the light source 11).

Regarding claim 33, KARLE further discloses wherein the light homogenizer is tensioned towards at least two of the plural side walls or towards at least two of edges formed by adjacent ones of the plural side walls, at the face or tip of the light homogenizer facing away from the light source (as seen in para[0025], the light homogenizer 7 is tensioned towards the inner edges of the softbox 1).

Regarding claim 34, KARLE further discloses wherein each of the at least two side walls of the softbox is substantially planar or bulges slightly outwards (as seen in Fig.3A, the side walls 31 was considered to be planar).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130322051, US 20050088836, US 20060007666, US 20140211484, US 20190154207, US 20120268913, US 20190293243, US 20130242526, US 20070153538, US 20100315802, US 20070041201, US 20150098206, US 20160320004, US 20110170296, US 6639350, US 6176598, US 6010234, US 5140220, US 10312422, and US 9234636 discloses a light homogenizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875